DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 14, 2020 and February 25, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the claimed invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 1, FIG. 2 and FIG. 3 include empty rectangles that lack suitable descriptive legends, which are necessary for understanding of the drawings. (See MPEP 608.02, Par. 6.23.01(V)(o)).

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim rejections - 35 U.S.C. §112(b)

Claims  are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim , line  recites the limitation . There is insufficient antecedent basis for this limitation in the claim.
Claims  variously depend from an indefinite base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Orsita (U.S. Patent Application Publication No. US 2018/0284729 A1) (hereafter referred to as “Orsita (‘729)”).  
With regard to claim 1, Orsita (‘729) describes a sensor configured to determine a skin ageing information item of a user (see Figure 5, element 510 and refer for example to paragraph [0098]); a memory configured to store the skin ageing information item of the user determined by the sensor (see Figure 5, element 530 and refer for example to paragraphs [0083], [0084] and [0089] through [0091]); and a processor configured to determine an objective skin treatment success of the user on the basis of a comparison of the skin ageing information item of the user measured the sensor with a stored skin ageing information item stored in the memory (see Figure 5, element 530 and refer for example to paragraphs [0032] and [0083] through [0088]). 
As to claim 2, Orsita (‘729) describes wherein the sensor comprises a digital camera (see Figure 5, element 510 and refer for example to paragraph [0098]).
In regard to claim 3, Orsita (‘729) describes wherein the sensor is integrated in a tablet or in a smart mirror, the memory is integrated in a smartphone, in a tablet, in a smart mirror or in an external memory device, the processor is integrated in a smartphone, in a tablet, or in the smart mirror, or a combination thereof (see Figure 5, element 510 and refer for example to paragraph [0098]).
With regard to claim 4, Orsita (‘729) describes wherein the memory also comprises at least a stored series of images of the skin ageing information item of the user, and wherein series of images comprises different levels of severity of the skin ageing information item (refer for example to paragraphs [0032], [0085] and [0099]).
As to claim 5, Orsita (‘729) describes wherein the processor is configured to determine the objective skin treatment success of the user based on a further individual information item, selected from a dietary habit of the user, a state of health of the user, a behavioral pattern of the user, or a combination thereof (see Figure 5, element 530 and refer for example to paragraphs [0032], [0083] through [0088], [0096] and [0099]).
In regard to claim 6, Orsita (‘729) describes wherein the processor is also configured to store the skin ageing information item of the user of a plurality of users of the system in the memory over the course of time (refer for example to paragraph [0082] and [0096]).
With regard to claim 7, Orsita (‘729) describes wherein the processor is also configured to compare an image recorded the sensor with an image of a plurality of images stored in a series of images, to compare the image recorded by the sensor with an earlier skin ageing information item of the user stored in the memory or both (see Figure 5, element 530 and refer for example to paragraphs [0032], [0083] through [0088], [0096] and [0099]).
As to claim 8, Orsita (‘729) describes wherein the processor is configured to provide to the user a recommendation for a skincare product, a skin care recommendation or both on the basis of the comparison performed the processor (see Figure 5, element 530 and refer for example to paragraphs [0032], [0083] through [0088], [0096] and [0099]).
In regard to claim 9, Orsita (‘729) describes wherein the processor is configured to place an online order for the skincare product (refer to paragraphs [0005] and [0006]).
With regard to claim 10, Orsita (‘729) describes wherein processor is configured to determine an efficacy of a skin treatment including the skincare product of the user over the course of time (refer to paragraphs [0008], [0028], [0038] and [0039]).
As to claim 11, Orsita (‘729) describes capturing an image of a face of a user using a sensor (see Figure 5, element 510 and refer for example to paragraph [0098]); determining a skin ageing information item of the user in the image captured the sensor (see Figure 5, element 530 and refer for example to paragraphs [0032] and [0083] through [0088]); comparing the skin ageing information item in the image with to a skin ageing information item stored in a memory by using a processor (see Figure 5, element 530 and refer for example to paragraphs [0032] and [0083] through [0091]); and providing an objective skin treatment success of the user on the basis of the comparison (refer for example to paragraphs [0083] through [0085]).
In regard to claim 12, Orsita (‘729) describes wherein the skin ageing information item stored in the memory comprises a series of images of levels of severity of a sign of skin ageing (refer for example to paragraphs [0032] and [0085]).
With regard to claim 13, Orsita (‘729) describes wherein the comparison comprises a determination of a difference between the skin ageing information item stored in the memory and the skin ageing information item captured by the sensor (see Figure 5, element 530 and refer for example to paragraphs [0032] and [0083] through [0088]).
As to claim 14, Orsita (‘729) describes wherein the comparison comprises a determination of a difference between the skin ageing information item captured by the sensora nd a target skin ageing information item stored in the memory (see Figure 5, element 530 and refer for example to paragraphs [0032] and [0083] through [0088]).
In regard to claim 15, Orsita (‘729) describes further comprising recommending skin care, skincare products or both on the basis of the skin ageing information item captured by the sensor, the skin ageing information item stored in memory, or both (refer for example to paragraph [0096]).
With regard to claim 16, Orsita (‘729) describes a camera configured to capture the image of a user (see Figure 5, element 510 and refer for example to paragraph [0098]); a memory storing a first sign of skin ageing (see Figure 5, element 530 and refer for example to paragraphs [0083], [0084] and [0089] through [0091]); a processor configured to detect a second sign of skin ageing from the image of the user and compare the first sign of skin ageing to the second sign of skin ageing to provide to the user an assessment of the user’s skin ageing (see Figure 5, element 530 and refer for example to paragraphs [0032] and [0083] through [0088]). 
As to claim 17, Orsita (‘729) describes wherein the first sign of skin ageing comprises a sign of skin ageing detected by the processor from a previous-captured image of the user (refer to paragraphs [0032], [0083] through [0088], [0096] and [0099]).
In regard to claim 18, Orsita (‘729) describes wherein the camera is a camera of a smartphone, tablet, mobile phone, or a smart mirror (refer to paragraph [0098]).
With regard to claim 19, Orsita (‘729) describes wherein the first sign of skin ageing is one of a series of signs of skin ageing stored in the memory and the processor is configured to compare the second sign of skin ageing to the series of signs of skin ageing (refer to paragraphs [0032], [0083] through [0088], [0096] and [0099]).
As to claim 20, Orsita (‘729) describes further comprising a display configured to display to the user the assessment of the user’s skin ageing (refer for example to paragraphs [0034], [0036], [0083] and [0096]).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonte, Rubinstein, Iobst, Bandic (‘928) and (‘064), Demirli, Koruga, Chang, Clemann, Mohammadi, Cummins, Ademola, Qu, Slavchev, DiFilippo, Beale, Arai, Ajiki, Amir, Son, Ibrahim, Zhou, Sherman, Orsita (‘905) and Sherman all disclose systems similar to applicant’s claimed invention.  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
April 5, 2021